Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Dawn Patricia Tamagni
(O.L. File No. H-14-4-2942-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-3050
Decision No. CR4609

Date: May 16, 2016

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services notified Dawn Patricia Tamagni (Ms. Tamagni or Petitioner), a California
licensed nurse practitioner, that she was being excluded from participation in Medicare,
Medicaid, and all federal health care programs for a minimum period of five years under
42 U.S.C. § 1320a-7(a)(1) based on her criminal conviction in California of prescribing
controlled substances to patients without the proper state certification/furnishing number
to do so. Petitioner requested a hearing to dispute the exclusion, arguing that she
unwittingly prescribed medications without state authorization based on a paperwork
mishap related to her state certification and because the United States Drug Enforcement
Administration (DEA) had issued her a number to dispense controlled substances.
Because a California court convicted Ms. Tamagni of prescribing controlled substances
during the month of December 2013 without proper authorization from California
authorities, and the IG proved that Ms. Tamagni prescribed a controlled substance for at
least one Medicaid beneficiary in December 2013 and Medicaid paid for that
prescription, I conclude that Ms. Tamagni was convicted of a criminal offense that was
related to the delivery of items or services under the Medicaid program. Therefore, I
affirm the IG’s exclusion under 42 U.S.C. § 1320a-7(a)(1).
I. Background and Procedural History

In 1987, Ms. Tamagni received an Associate Degree in nursing and the California Board
of Registered Nursing (Nursing Board) licensed her to practice as a Registered Nurse.
Petitioner Exhibit (P. Ex.) 29 3; P. Ex. 3 at 2; P. Ex.5 at 5. Later, Ms. Tamagni earned a
Bachelor Degree in nursing and a Master of Science in nursing, and completed a Family
Nurse Practitioner Postgraduate Course. P. Ex. 2 § 3; P. Ex. 3 at 2. In 2001, the Nursing
Board issued a Nurse Practitioner Certificate to Ms. Tamagni. P. Ex. 5 at 5. In 2002,
Ms. Tamagni received a DEA number to prescribe medications. P. Ex.2 9 5.

From 2001 until present, Ms. Tamagni held various nurse practitioner positions, most
recently at the Anderson Walk-In Medical Clinic starting in 2012. P. Ex. 3 at 1.
However, during that time, Petitioner did not have a Nursing Board furnishing number in
order to prescribe medications. Hearing Transcript (Tr.) 36-37, 40. The DEA mistakenly
issued a number to prescribe controlled substances to Petitioner even though she did not
have the state certification. Tr. 37-38; P. Ex.2§ 9. It was not until November 2013 that
the DEA determined that Ms. Tamagni was missing the state certification. P. Ex.2 J 6.
At that point, Ms. Tamagni attempted to obtain a furnishing number. P. Ex.2§ 13. Ms.
Tamagni also continued to prescribe medications in December 2013, was criminally
charged with doing so, and pled no contest to a misdemeanor version of the charge. IG
Exhibits (Exs.) 2, 6-9, 12, 13; P. Ex. 5.

In an April 30, 2015 notice, the IG informed Ms. Tamagni that she was being excluded
from participation in Medicare, Medicaid, and all federal health care programs for five
years. The IG indicated that the legal basis for the exclusion was 42 U.S.C. § 1320a-
7(a)(1). The IG stated that he was taking this action based on Ms. Tamagni’s conviction
in the Superior Court of California (Superior Court), County of Shasta, of a criminal
offense related to the delivery of an item or service under the Medicare or a state health
care program, including the performance of management or administrative services
relating to the delivery of items or services, under any such program. IG Ex. 1.

On June 25, 2015, Petitioner, through counsel, timely requested a hearing before an
Administrative Law Judge (ALJ). Petitioner asserted in her hearing request that there is
no basis for exclusion because her misdemeanor conviction for prescribing medications
without a state certification was due to a paperwork error. Petitioner argued that because
she had a valid prescription number from the DEA, she believed she was authorized to
prescribe medications and did not intentionally violate California law. Petitioner also
pointed out that all of her patients received proper care and that the Superior Court and
the Nursing Board each only imposed probation on her for her offense. Petitioner also
asserted that the exclusion should not take effect until an ALJ heard and decided this
case.
On August 5, 2015, I held a prehearing conference by telephone, the substance of which
is summarized in my August 6, 2015 Order and Schedule for Filing Briefs and
Documentary Evidence (Order). During the conference, I explained that I do not have
any authority to delay the effective date of the exclusion. Order J 1; 42 U.S.C. § 1320a-
7(a)(7), (c)(1); 42 C.F.R. §§ 1001.2002(b); 1005.4(c)(1), (4).

In accordance with the Order, the IG filed a brief (IG Br.) and 13 exhibits (IG Exs. 1-13).
Petitioner then filed a brief (P. Br.) with seven exhibits (P. Exs. 1-7). The IG filed a reply
brief (IG Reply) and objected to P. Exs. 4, 6, and 7 as irrelevant. Because Petitioner did
not object to any of the IG’s exhibits, I admitted them all into the record. Tr. 12; Order

§ 9; Civil Remedies Division Procedures § 14(e). Petitioner did not dispute the IG’s
objections to her exhibits; therefore, I admitted P. Exs. 1 through 3 and 5, but excluded

P. Exs. 4, 6, and 7. Tr. 12-13.

In his reply brief, the IG requested that I issue a decision on the written record in this
case. IG Reply at 7. However, the IG also submitted written direct testimony for two
witnesses, Special Agent Ross Martin of the California Department of Justice’s Bureau of
Medi-Cal Fraud and Elder Abuse (IG Ex. 2) and Jeannette Peralta, an investigations
analyst with the IG’s office (IG Ex. 10). Further, the IG stated that he offered the
declarations pursuant to 42 C.F.R. § 1005.16 (IG Br. at 9), which authorizes witness
testimony in written form so long as the opposing party has the opportunity to cross-
examine the witness. Petitioner requested to cross-examine both of the IG’s witnesses

(P. Br. at 7); therefore, I denied the IG’s motion for a decision on the written record and
scheduled a telephonic hearing for January 29, 2016. Order Scheduling Hearing at 1-2.

Ms. Tamagni requested to testify at the hearing, and she also wanted two witnesses to
testify as to a mistake that the DEA had allegedly made related to authorizing Ms.
Tamagni to prescribe medications. P. Br. at 7. Although Ms. Tamagni submitted a
declaration (P. Ex. 2), I permitted her to testify on direct examination at the hearing.
Order Scheduling Hearing at 2. The IG objected to the testimony of Petitioner’s other
witnesses as potentially only providing irrelevant testimony (i.e., testimony that would
only serve as a basis for making impermissible collateral attacks on Ms. Tamagni’s
criminal conviction). IG Reply at 7. I agreed with the IG and excluded those witnesses
from the hearing. Order Scheduling Hearing at 2.

On January 29, 2016, I held a hearing in this case by telephone at which both of the IG’s
witnesses and Ms. Tamagni testified. Following receipt of the transcript of the hearing,
both the IG and Petitioner filed post-hearing briefs (IG Post-Hearing Br. and P. Post-
Hearing Br.) and reply briefs (IG Post-Hearing Reply and P. Post-Hearing Reply).
II. Issue

Does the IG have a basis to exclude Petitioner from participating in Medicare, Medicaid,
and all federal health care programs for five years under 42 U.S.C. § 1320a-7(a)(1).

III. Jurisdiction

Ihave jurisdiction to decide this case. 42 U.S.C. § 1320a-7(f); 42 C.F.R.
§§ 1001.2007(a)(1)-(2), 1005.2.

IV. Findings of Fact, Conclusions of Law, and Analysis!

The IG indicated that 42 U.S.C. § 1320a-7(a)(1) was the basis for Petitioner’s mandatory
exclusion. IG Ex. 1. The statute provides:

(a) Mandatory exclusion

The Secretary shall exclude the following individuals and
entities from participation in any Federal health care program
(as defined in section 1320a—7b(f) of this title):

(1) Conviction of program-related crimes.

Any individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under subchapter XVIII of this chapter or
under any State health care program.

Thus, the elements the IG must prove to sustain Petitioner’s exclusion pursuant to section
1320a-7(a)(1) in this case are: (1) Petitioner was convicted of a criminal offense, and

(2) Petitioner’s offense was related to the delivery of an item or service under Medicare
or a state health care program.

A. Petitioner pled nolo contendere to one count of prescribing controlled
substances from on or about December 1, 2013, to on or about December 31,
2013, without valid certification or authority in violation of California
Business and Professions Code § 2052(a), and the Superior Court sentenced
Petitioner to community release for 12 months and 40 hours of community
service.

' My findings of fact and conclusions of law are set forth in italics and bold font.
On July 23, 2014, the California Attorney General filed a six-count felony complaint
against Petitioner with the Superior Court. IG Ex. 12. Although Petitioner initially pled
not guilty to the charges, in October 2014 Petitioner pled nolo contendere to Count 2 of
the complaint, which had been revised down to a misdemeanor. IG Ex. 13 at 1. Count 2
of the complaint provided:

[Bus. & Prof. Code § 2052, subd. (a) — a Felony]
Practicing Medicine without Certification — 16 months,
2 or 3 years

From on or about December 1, 2013, to on or about
December 31, 2013, defendant DAWN TAMAGNI, did
violate this section by unlawfully prescribing controlled
substances without valid certification or authority, in
violation of section 2052, subdivision (a) of the Business and
Professions Code, a felony.

IG Ex. 12 at 2 (emphasis in original). The Superior Court sentenced Petitioner to 12
months of community release and 40 hours of community service. IG Ex. 13 at 2.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

Under 42 U.S.C. § 1320a-7(a)(1), Petitioner must be “convicted of a criminal offense”
before she can be excluded. An individual is considered “convicted” when a judgment of
conviction has been entered by a federal, state, or local court, or a plea of guilty or no
contest has been accepted in a federal, state, or local court. 42 U.S.C. § 1320a-7(i)(1),
(3). In the present matter, Petitioner entered a no contest plea to a misdemeanor violation
of California Business and Professions Code § 2052(a) and, based on that plea, the
Superior Court issued a judgment and sentence. IG Ex. 13. Petitioner admits that she
was convicted of a criminal offense. P. Br. at 1. Therefore, I conclude that Petitioner
was convicted of a criminal offense for purposes of 42 U.S.C. § 1320a-7(a)(1).

C. Petitioner’s criminal offense of prescribing controlled substances without
valid California state certification or authority is an offense related to the
delivery of an item or service under Medicaid.

An individual must be excluded from participation in any federal health care program if
the individual was convicted under federal or state law of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program. 42 U.S.C.

§ 1320a-7(a)(1); 42 C.F.R § 1001.101(a). A state health care program includes a state’s
Medicaid program. 42 U.S.C. § 1320a-7(h)(1); 42 C.F.R. § 1001.2 (definition of State
health care program). Medi-Cal is California’s Medicaid program. See Jesusa N.
Romero, M.D., DAB CR380, at 1 n.1 (1995); IG Ex. 3. It is significant that the term
“related to” in 42 U.S.C. § 1320a-7(a)(1) simply means that there must be a nexus or
common sense connection. See Quayum v. U.S. Dep’t of Health and Human Servs.,

34 F.Supp.2d 141, 143 (E.D.N.Y. 1998); see also Friedman v. Sebelius, 686 F.3d 813,
820 (D.C. Cir. 2012) (describing the phrase “relating to” in another part of section 1320a-
7 as “deliberately expansive words,” “the ordinary meaning of [which] is a broad one,”
and one that is not subject to “crabbed and formalistic interpretation”’) (internal quotes
omitted).

The IG argues that Petitioner’s conviction for prescribing medications without the proper
state certification in December 2013 is “related to” the delivery of an item or service
under Medicare or a state health care program (i.e., Medicaid) because the clinic
Petitioner worked for in 2013 mostly treated Medicare and Medicaid patients, and
Petitioner prescribed a medication for a Medi-Cal beneficiary on December 18, 2013, and
Medi-Cal paid for that prescription. Petitioner disputes that these are sufficient reasons to
connect her conviction to the Medicare or Medicaid programs. For the reason stated
below, I agree with the IG that he has shown a sufficient nexus between Petitioner’s
conviction and the delivery of an item or service under the Medicaid program.

The IG asserts that I should infer Petitioner illegally prescribed medications to Medicare
and Medicaid beneficiaries because, allegedly, 80 percent of the patients at the Anderson
Walk-In Medical Clinic (i.e., the clinic Petitioner worked for from 2012 to 2014) were
Medicare and Medi-Cal beneficiaries. IG Reply at 5; IG Ex. 11. IG employee Jeannette
Peralta testified that she sent a request for information to the Anderson Walk-In Medical
Clinic and that the clinic responded with dates of Petitioner’s employment and the
percentages of Medicare and Medi-Cal beneficiaries seen at the clinic. IG Ex. 109 3.
On cross-examination, Ms. Peralta admitted that she did not make a “specific inquiry
about the percentage or proportion of patients treated by [Petitioner].” Tr. 31.

I reject the IG’s argument that I should infer Petitioner prescribed medications for
Medicare and Medi-Cal beneficiaries. The document on which the IG’s argument is
based was completed by an unknown individual about an unnamed clinic. See IG Ex. 11.
Further, assuming the unnamed clinic is where Petitioner worked, this document lacks
specific information about Petitioner’s patients. In sum, the IG’s evidence is insufficient.

The IG also asserts that Petitioner’s crime of prescribing controlled substances to patients
in December 2013 without a valid state certification from the Nursing Board is related to
the Medicaid program because Petitioner prescribed a controlled substance to a Medi-Cal
beneficiary referred to as A.P. on December 18, 2013, and the prescription was paid by
the Medicaid program. IG Br. at 6. As the IG points out, Petitioner admitted to this.

IG Reply at 4; P. Br. at 3 (“[O]ne of Ms. Tamagni’s patients, referred to in the I.G.’s brief
as ‘A.P.’, was a Medicaid recipient to whom Ms. Tamagni prescribed the controlled
substance of Norco.”); P. Ex. 2 § 15 (“The patient identified in the I.G.’s brief and
exhibits as ‘A.P.” was provided excellent care by me and the staff of Anderson Walk-In
Clinic. The medications prescribed were indicated, well-tolerated, and he was provided
appropriate dosages, monitoring, and follow-up care.”).

Petitioner was convicted of “unlawfully prescribing controlled substances without valid
certification or authority” under California law. IG Ex. 12 at 2. This conclusion is based
on the text of the statute under which Petitioner was convicted and on numerous
statements made by Ms. Tamagni and her counsel. Hearing Request at 3-4 (“Ms.
Tamagni entered a plea to a single misdemeanor count of violation of Business and
Professions Code section 2052(a), which acknowledged the basic error in omission that
she prescribed medications without a furnishing number.”); P. Br. at 2 (“There is no
dispute that Ms. Tamagni pled no contest to and was convicted of the offense of
prescribing a controlled substance without a valid Nurse Practitioner’s furnishing
certificate.”); P. Ex. 2 § 13 (“I chose to admit to a single charge which factually
acknowledged that I practiced as a nurse practitioner and prescribed medications without
a [Nursing Board]-issued furnishing number. That was factually true and could be
proven.”); P. Ex. 5 at 7,28. Further, Agent Martin testified that his investigation into Ms.
Tamagni’s conduct focused on December 2013 through February 2014 because during
that time period, Ms. Tamagni knew that she was not authorized by the Nursing Board to
prescribe medications. Tr. 42. This investigation was the basis for the criminal
complaint filed against Ms. Tamagni. IG Ex. 2 § 13-15; Tr. 46-47.

I conclude that the charge to which Ms. Tamagni pled no contest, i.e., unlawfully
prescribing controlled substances without authorization during December 2013, is related
to the Norco (Hydrocodone/Acetaminophen) prescription she wrote for Medi-Cal
beneficiary A.P. on December 18, 2013. Agent Martin testified that the DEA referred
Ms. Tamagni’s conduct to his office for investigation. Tr. 34. During his investigation,
Agent Martin accessed the California Department of Justice’s Controlled Substance
Utilization Review and Evaluation System and testified that the number “0” in the
column titled “refills” means that the prescription was an original prescription and not a
refill. Tr. 44-45; IG Ex. 2 § 5; IG Ex. 7. Agent Martin then conducted additional
investigative work to verify the prescriptions from the database he accessed. Tr. 46-47;
IG Ex. 297. In regard to patient A.P., Agent Martin testified that he located the
December 18, 2013 Norco prescription for A.P. that bears Ms. Tamagni’s stamped
signature. IG Ex. 2 § 8; IG Ex. 6. Agent Martin also confirmed that patient A.P. was a
Medi-Cal beneficiary, that A.P. filled the prescription at a Rite Aid on December 18,
2013, and that Medi-Cal paid for the prescription. IG Ex. 2 §§ 10-12; IG Exs. 7-9; see
also Tr. 64-66. I found Agent Martin’s testimony to be credible based on its consistency
with the record and because he answered questions from the parties without evasion.

Contrary to the position that Petitioner took in her prehearing brief and written direct
testimony, Petitioner testified during the hearing that she ceased prescribing medications
in November 2013 when the human resources department of the Anderson Walk-In

Medical Clinic told her that she did not have a Nursing Board’s furnishing number;
however, she also did not withdraw or pull back any previously issued prescription that
had refills. Tr. 77-78, 89-90, 96-97. Petitioner also indicated that her stamped signature
on the December 18, 2013 prescription for A.P. could have been stamped by another
person. Tr. 99-100. However, Petitioner also testified that she did not recall if she issued
the December 18, 2013 prescription to A.P. Tr. 101. In regard to the criminal plea,
Petitioner testified that she only admitted to practicing without a Nursing Board
furnishing number and that her plea did not specifically encompass patient A.P. Tr. 81-
85, 92, 95-96. However, on cross-examination, the IG confronted Petitioner with her
settlement agreement in her Nursing Board disciplinary case in which she admitted to a
charge stating that her criminal conviction was based in part on prescribing 60 tablets of
Norco (10 mg./325 mg.) for a patient on December 18, 2013. Tr. 108-12; P. Ex. 5 at 7,
27-28. This is exactly what Petitioner prescribed for patient A.P. IG Exs. 6,7, 9.

I consider Petitioner’s credibility to have been compromised during the hearing in this
case. Prior to the hearing, Petitioner indicated that she was convicted of prescribing
medications without proper authorization. However, Petitioner altered her position to
stating that she was simply practicing without authorization. Petitioner testified that she
did not prescribe medications after November 2013, but then stated she did not recall
whether she had. This assertion is contradicted by the charge to which she pled no
contest and the settlement agreement she entered into with the Nursing Board. Finally,
even if Petitioner’s testimony is accurate, I am not able to accept Petitioner’s attempt to
change the factual basis for her plea because I am precluded from reconsidering the basis
for the criminal conviction in her case. 42 C.F.R. § 1001.2007(d).

Therefore, I conclude that the evidence of record shows a sufficient nexus between
Petitioner’s criminal conviction for prescribing medication without proper state
certification and the Medicaid program because Petitioner’s conviction was based in part
on a prescription Petitioner gave to patient A.P., a Medi-Cal beneficiary who filled the
prescription using Medi-Cal to pay for it.

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner under 42 U.S.C.
§ 1320a-7(a)(1), Petitioner must be excluded for a minimum period of five years.
42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).
V. Conclusion

I affirm the IG’s determination to exclude Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs for the statutory five-year minimum
period under 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

